UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,

INC., et al.,
Plaintiffs,

Vv.

CITY OF MYRTLE BEACH, et ai.,

Defendants.

 

 

FLORENCE DIVISION

Civil Action No. 4:18-cv-00554-SAL

DECLARATION OF KYLE
MCLEAN

Kyle McLean makes the following statement:

1. [have been retained as an expert for the Defendant City of Myrtle Beach in the above lawsuit.

2. Lam currently a professor of Criminology and Criminal Justice at Clemson University and

have a Ph.D. in Criminology and Criminal Justice from the University of South Carolina.

3. Together with Geoff Alpert, I prepared a report analyzing thousands of calls for service in

Myrtle Beach during peak tourist weekends. (ECF No. 94-1).

4. [have reviewed the supplemental documents provided by Defendant City of Myrtle Beach.

5. To update any existing analysis by adding the 2020 numbers provided in DEF01503843 would

take no more than a day or two.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true

and correct.

KyleMcLean, Ph.D.

  
 

October 12, 2020
